Citation Nr: 0332941	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  97-29 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for undiagnosed 
illnesses claimed as due to Persian Gulf War syndrome.

2.	Entitlement to service connection for Lyme disease.

3.	Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome and hepatitis C.

4.	Entitlement to an initial compensable rating for post-
vasectomy residuals.

5.	Entitlement to an initial compensable evaluation for 
prostatitis with benign hyperplasia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
December 1985 and from September 1986 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1996 and June 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In an August 1997 written statement, the veteran complained 
of left knee pain and described possible pancreas 
dysfunction.  It is unclear whether, by these statements, the 
veteran seeks to raise a claim for an increased rating for 
residuals of a left knee injury and service connection for a 
pancreatic disorder.  The RO may wish to contact the veteran 
and his representative to clarify the matter.

The matters of entitlement to service connection for Lyme 
disease and increased evaluations for irritable bowel 
syndrome and hepatitis C, post-vasectomy residuals and 
prostatitis with benign hyperplasia will be addressed in the 
Remand section below.


FINDING OF FACT

The veteran's service records do not demonstrate that that he 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.



CONCLUSION OF LAW

Undiagnosed illnesses as due to Persian Gulf War syndrome 
were not incurred in or due to service during the Persian 
Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist claimants, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Although the appellant is ultimately seeking compensation for 
benefits for undiagnosed illnesses he attributes to exposure 
Persian Gulf War syndrome, the matter of whether he is served 
in Southwest Asia for the purposes of entitlement to service 
connection for undiagnosed illness as due to Persian Gulf War 
syndrome is currently before the Board on appeal.  Unlike 
many questions subject to appellate review, the issue of 
whether the veteran had the requisite service in Southwest 
Asia during the Persian Gulf War for the purposes of 
entitlement to service connection for undiagnosed illnesses, 
by its very nature, has an extremely narrow focus.  We note 
that this case turns upon a legal matter, and that medical 
records and examination reports are not pertinent to the 
Board's decision.  

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 C.F.R 
§ 3.159(d).  In fact, the U.S. Court of Appeals for Veterans 
Claims has held that "because the law as mandated by 
statute, and not the evidence, is dispositive of this claim, 
the VCAA is not applicable."  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) citing Smith v. Gober, 14 Vet. App. 227 
(2000) (holding that VCAA did not affect Federal statute that 
prohibits payment of interest on past due benefits), aff'd, 
281 F.3d 1284 (Fed. Cir. 2002).  See also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, the Board concludes 
that there is no further action needed under the VCAA as to 
the issue being decided in this decision.

Moreover, the Board notes that the RO, in the September 1997 
statement of the case (SOC), and the July 2003 supplemental 
statement of the case (SSOC), has set forth the law and facts 
in a fashion that clearly and adequately explained the basis 
of its decision.  

II.  Factual Background

The facts of this claim are not in dispute.  The veteran's 
service records indicate that he had active military service 
from December 1976 to December 1985 and from September 1986 
to September 1995.  Service records from his second period of 
active service indicate he served in Germany.  The veteran's 
service records are not referable to any mention of his 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.

In a lengthy August 1997 written statement, the veteran 
maintained that even though he "did not serve in the 
theatre, I believe contact with individuals coming out of the 
Gulf may have transmitted some type of virus/disease."

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003).

In the present case, the veteran appears to be asserting that 
he suffers from unspecified disabilities that are 
manifestations of undiagnosed illnesses resulting from his 
association with other veterans who served in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

In November 1994, Congress enacted the Persian Gulf War 
Veterans' Benefits Act, as title I of Public Law No. 103-446.  
That statute, in part, added a new section 1117 to title 38, 
United States Code, authorizing VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness, or combination of undiagnosed 
illnesses, which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defines qualifying Gulf War service, establishes 
the presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to extend the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118. 
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The veteran's service records do not indicate that he ever 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  Morever, he has not asserted that he had 
such service.  In fact, he contends that, while he did not 
serve in the Southwest Asia theater of operations, he 
associated with veterans who served in that area during the 
Persian Gulf War and that such association may have caused 
his unspecified undiagnosed his illnesses

The Board observes that the veteran did not serve in the 
Persian Gulf theater and that he does not meet the definition 
contained in 38 C.F.R. § 3.317 (d)(1), (2) to be a "Persian 
Gulf veteran" under the law.  The term "Persian Gulf 
veteran" means a veteran who actually served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.

Nothing in the law currently in effect provides eligibility 
for a grant of service connection for an undiagnosed illness 
based upon interaction with other veterans who served in that 
region.  See 38 C.F.R. § 3.317.  The law is dispositive in 
this case, and the Board is bound to follow the applicable 
statute.  See Sabonis v. Brown, supra.

As the applicable law and regulations provide only for 
eligibility for compensation based upon undiagnosed illness 
with verified service in the Southwest Asia theater of 
operations during the Persian Gulf War, the veteran's claim 
for entitlement to undiagnosed illness as due to Persian Gulf 
War syndrome must be denied.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.317.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).


ORDER

Service connection for undiagnosed illnesses as due to 
Persian Gulf War syndrome is denied.




REMAND

The veteran also seeks service connection for Lyme disease 
and increased ratings for his irritable bowel syndrome and 
hepatitis C, prostatitis with benign hyperplasia, and post-
vasectomy disabilities.

As to his claim for service connection for Lyme disease, the 
Board notes that service medical records include a June 1995 
internal medicine memorandum indicating that, in June and 
December 1991, the veteran underwent serology tests for Lyme 
disease.  According this memorandum, a current diagnostic 
possibility was latent Lyme disease, which the physician said 
was a difficult diagnosis.  However, it was noted that the 
veteran gave a history of having been in a Lyme disease 
endemic area, but did not describe a classic ECM (erythema 
chronicum migrans?) rash, although he described some latent 
features and significant laboratory serologies from June and 
December 1991.  The physician speculated that the veteran's 
previous four-week treatment with Vibramycin should have been 
adequate to treat Lyme disease, but considered that a two-
week course of medication and repeat serologies would be 
helpful.  Thereafter, when seen in the clinic in July 1995, 
it was noted that the veteran was treated with Doxycycline 
for three weeks, for prostatitis.  The clinical impression 
was that there was no evidence of Lyme disease, although 
evidently some test results were "high".  The examiner 
indicated that the Doxycycline presumably would have 
eliminated the residual spirochetes.  A September 1995 record 
indicates a past medical history positive for Lyme disease.

When examined by VA in July 1996, the veteran gave a history 
of a tick bite in Belgium in 1990.  According to the 
examination report, in June 1991 he underwent a serology for 
Lyme disease that showed a gamma M immunoglobulin of 1:32 and 
gamma G immunoglobulin of 1:512.  At that time, he complained 
of night sweats and fatigue.  The examiner referred to the 
June 1995 medical memorandum above, noting the veteran's 
four-week course of treatment with Vibramycin and a follow-up 
serology in December 1991 that showed a gamma M 
immunoglobulin which was negative and a gamma G 
immunoglobulin of 1:256.  An antinuclear antibody test was 
negative.  Currently, the veteran complained of feeling 
fatigued, as he had in 1991, with night sweats that occurred 
between 8:00 p.m. and midnight.  He also had soreness in his 
joints, particularly in his hands.  He said he had to cut 
back his work schedule, as he felt very tired at the end of 
the day.  He denied any definite weight gains or loss but had 
wild weight fluctuations.  After examination, diagnoses 
included a history of night sweats, some arthralgia, and a 
history of fever of unknown etiology; there was a history of 
a tick bite in 1990 without any cutaneous lesion; and the 
Lyme serology was positive and the veteran was treated with 
Vibramycin.  

In his August 1997 written statement, the veteran described 
having joint pain, especially in his hands, night sweats, and 
a low-grade fever.  According to a written statement received 
in February 2001, he had night and day sweats several times a 
week.  However, it is unclear to the Board whether the 
veteran currently has any residuals of Lyme disease in 
service.  In the interest of due process and fairness, the 
Board believes the veteran should undergo VA examination to 
determine the etiology of any pertinent symptomatology found 
to be present that is related to the veteran's periods of 
active military service.

The veteran also seeks an increased rating for his service-
connected irritable bowel syndrome and hepatitis C, evaluated 
as 10 percent disabling.  In September 1996, the service-
connected irritable bowel syndrome was evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7319.  However, in June 1997, the RO granted service 
connection for hepatitis C and evaluated the combined 
disorder under DC 7345, as 10 percent disabling.  During the 
pendency of this appeal, the criteria for rating diseases of 
the digestive system were amended.  These changes affected 
the evaluation of liver disorders and diseases.  See 66 Fed. 
Reg. 29,486-29,489 (effective July 2, 2001) (codified at 38 
C.F.R. § 4.114).  Ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will 
not be combined with each other.  Instead, a single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  

In his August 1997 substantive appeal, the veteran argued 
that his service-connected irritable bowel syndrome was the 
more debilitating disorder.  He reported having alternating 
periods of diarrhea and constipation, controlled with diet 
and medication.  In the written statement received in 
February 2001, he reported upper right-side pain and 
alternating severe constipation and diarrhea, with bloating 
and cramping.  He said bland diet and medication lessened the 
severity of his symptoms.  In February 2003, the veteran 
submitted private medical records indicating that, when seen 
in August 2002, he had recurrent epigastric pain associated 
with acid reflux and severe spasm and was somewhat 
incapacitated.  There was abdominal tenderness.  It appears 
further VA examination is warranted to determine the current 
manifestations and severity of the service-connected 
irritable bowel syndrome and hepatitis C.

As to his service-connected prostatitis, benign hyperplasia, 
and post-vasectomy residuals, in August 1997, the veteran 
reported taking prescribed medication, Hytrin, which 
alleviated the need for frequent urination, and said he had 
urinary track infections several times a year.  He also 
reported bouts of pain and inflammation/swelling that were 
managed with Motrin for pain and rest for inflammation.  He 
described orchialgia.  In the February 2001 written 
statement, the veteran said he had constant dull pain in his 
testicular region, a testicular cyst, and sperm granuloma 
present, consistent with post-vasectomy syndrome.  He said he 
had difficulty starting his urine flow and urinated 1 to 2 
times per hour during the day and about 5 to 6 times in the 
evening.  He said it was much worse before he took the 
Hytrin.  It is noted that the RO evaluated the veteran's 
prostatitis under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7527 (2003).  However, his post vasectomy syndrome 
residuals are also evaluated under DC 7599-7527.  The Board 
raises the possibility that the veteran's post-vasectomy 
syndrome residuals may warrant a separate evaluation under 
the doctrine announced in Esteban v. Brown, 6 Vet. App. 259, 
262 (1991).

In the 2001 written statement, the veteran said he used all 
his vacation and personal days from work as sick days dealing 
with his diarrhea and his testicular and low back pain.  VA 
last examined the veteran for his service-connected 
disabilities in July and November 1996.  The Board believes 
that, in light of the veteran's descriptions of the symptoms 
associated with his service-connected disabilities, and the 
fact that he has not been examined for his disabilities in 
nearly seven years, new examinations are needed prior to the 
Board's consideration of his claims.  

In a Statement in Support of Claim dated on October 21, 2003, 
the veteran said he had additional medical evidence, 
including test results, which would be forwarded in about two 
weeks.  He attached a GI Pathology Report, dated in August 
2002.  No further material has been received.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003). 

Under the law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In addition, because the record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this matter, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) 
(2003) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to comply with the 
aforementioned judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and recent 
precedents, including Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other controlling authority.  Such notice 
should specifically apprise the veteran 
of the evidence and information necessary 
to substantiate his claims and inform him 
as to whether he or VA bears the burden 
of producing or obtaining that evidence 
or information, and of the appropriate 
time limitation within which to submit 
any evidence or information.

2.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorders at issue 
since August 2002.  The RO should then 
request all pertinent medical records 
from these medical providers.

3.  Then, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the etiology of any 
residuals of Lyme disease found to be 
present.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All clinical tests and 
studies should be performed, including 
serologies, and all clinical findings 
reported in detail.  The examiner is 
requested to provide an opinion 
concerning the etiology of any residuals 
of Lyme disease found to be present, to 
include whether it is at least as likely 
as not (i.e., at least a 50-50-
probability) that any currently diagnosed 
residuals of Lyme disease were incurred 
during his military service, including 
the findings noted in the service medical 
records, particularly those noted in 1991 
and 1995, or whether such an etiology or 
relationship is less than likely (i.e., 
less than a 50-50 probability).  A 
complete rationale should be provided for 
all opinions offered.  The claims files 
should be made available to the examiner 
prior to examination and the examination 
report should indicate if the veteran's 
medical records were reviewed.

4.  The veteran should also be scheduled 
for appropriate VA examinations, e.g., 
urological, gastrointestinal, to 
determine the current severity and all 
manifestations of his service-connected 
irritable bowel syndrome and hepatitis C, 
prostatitis, benign hyperplasia and post 
vasectomy residuals.  All clinical tests 
and studies should be performed and all 
findings reported in detail.

a.  As to the veteran's irritable 
bowel syndrome and hepatitis C 
disability, the examiner is 
requested to offer an opinion as to 
which is the more debilitating 
disorder, the irritable bowel 
syndrome or the hepatitis C.  The 
examiner is asked to address the 
question of whether the veteran has 
liver damage, and if so, to what 
degree.  The physician should 
specifically state whether the 
veteran's hepatitis is manifested by 
demonstrable liver damage, 
gastrointestinal disturbance, 
fatigue, anxiety, or depression.  If 
irritable bowel syndrome with 
gastrointestinal disturbance is 
apparent, the examiner should 
indicate the degree of such 
disturbance (i.e., mild, moderate, 
marked), how often it occurs (i.e., 
recurrent or of several weeks 
duration, aggregating three or more 
a year and accompanied by disabling 
symptoms requiring rest therapy), 
and whether such symptomatology 
necessitates dietary restriction or 
other therapeutic measures.  In 
addition, the examiner should 
reconcile the veteran's complaints 
regarding the service-connected 
disabilities at issue with the 
objective findings and criteria of 
38 C.F.R. § 4.114, Diagnostic Code 
7319 (rating irritable bowel 
syndrome) and DC 7345 (rating 
chronic liver disease including 
hepatitis C), effective prior to and 
after July 2, 2001.  A copy of 38 
C.F.R. § 4.114 (old and new 
versions) should be provided to the 
examiner in order for the examiner 
to address the rating criteria in 
the examination report.  A complete 
rationale should be provided for all 
opinions offered.  The claims files 
should be made available to the 
examiner prior to examination and 
the examination report should 
indicate if the veteran's medical 
records were reviewed.

b.	As to the veteran's post-
vasectomy residuals and 
prostatitis and benign 
hyperplasia, the examiner should 
identify what symptoms, if any, 
the veteran currently manifests 
or has manifested in the past 
that are attributable to his 
genitourinary disorders, 
including any voiding 
dysfunction, urinary tract 
infection, and orchialgia.  The 
examiner should specifically 
comment as to the presence of any 
urine leakage, frequency, or 
obstructed voiding.  The presence 
or absence of hesitancy, slow or 
weak stream, decreased force of 
stream, stricture disease 
requiring periodic dilatation one 
to two times per year, recurrent 
urinary tract infections 
secondary to obstruction, 
markedly diminished peak flow 
rate (less than 10 cubic 
centimeters per second) or post 
void residuals greater than 150 
cubic centimeters, should also be 
reported.  Additionally, the 
examiner should state whether 
there is continual urine leakage 
requiring the wearing of 
absorbent material, and if so, 
how often these materials are 
changed each day.  Additionally, 
the examiner should comment upon 
the presence or absence of 
orchialgia, the etiology of any 
orchialgia found, and the degree 
of severity.   In addition, the 
examiner should reconcile the 
veteran's complaints regarding 
the service-connected 
disabilities at issue with the 
objective findings and criteria 
of 38 C.F.R. § 4115b, Diagnostic 
Code 7527 (rated as voiding 
dysfunction or urinary tract 
infection, whichever is 
predominant) (2003).  A copy of 
38 C.F.R. § 4.115a (2003), the 
rating criteria for urinary tract 
infection, voiding dysfunction, 
urinary leakage, urinary 
frequency, and obstructed voiding 
should be provided to the 
examiner in order for the 
examiner to address the rating 
criteria in the examination 
report.  A rationale should be 
provided for all opinions 
offered.  The claims files should 
be made available prior to 
examination and the examination 
report(s) should indicate if the 
veteran's medical records were 
reviewed by the examiner(s).

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for Lyme disease, an 
initial rating in excess of 10 percent 
for irritable bowel syndrome, and 
hepatitis C, and initial compensable 
evaluations for prostatitis with benign 
hyperplasia and post-vasectomy residuals.  
The RO should also give consideration to 
the possibility of staged ratings, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal (including 
regulations in effective prior to and 
after July 2, 2001) since the July 2002 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



